Rombauer, P. J.
Barnes is a surviving partner, administering as such, on the partnership effects. Rees is the guardian of the distributees of the deceased partner. Barnes presented his annual accounts or settlements to the probate court of Scotland county, and that court, upon the objection of Rees, disallowed certain items of credit which Barnes claimed therein, whereupon Barnes appealed to the circuit court, which allowed the items, and restated the settlements, and Rees appeals from that judgment.
The partnership estate has not been finally settled. The settlements appealed from and restated are annual settlements only. -No appeal lies in this state from an annual settlement. It has none of the attributes of a judgment, and is not binding or conclusive on anybody. Picot v. Biddle, 35 Mo. 29; Baker v. Runkle, 41 Mo. 391; State to use v. Hoster, 61 Mo. 544; In re Davis, 62 Mo. 450; North v. Priest, 81 Mo. 561. There is nothing in the statute relating to the administration of partnership estates which takes them out of the general rule; on the contrary, section 67, Revised Statutes, 1889, expressly provides, that “the administration upon partnership effects shall in all respects conform to administration in ordinary cases except as otherwise provided.”
The appeal taken by the surviving partner was premature. The judgment will be reversed, and the cause remanded with directions to the circuit court to dismiss the appeal of Barnes. All the judges concurring, it is so ordered.